                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF VIRGINIA

                                           Danville Division

UNITED STATES OF AMERICA,                       )
                                                )
                v.                              )     Case No. 4:18cr00011
                                                )
KANAS LAMONT’E TRENT,                           )
                                                )
                Defendant.                      )


 MOTION IN LIMINI TO REDACT DEFENDANT’S NAME FROM TRIAL EXHIBITS


         Comes now the defendant, Kanas L. Trent, by counsel, and moves this Court for entry of

an Order directing the United States to redact his name which is listed on any pieces of evidence

or packaging that contains pieces of evidence intended as an exhibit in the trial of this matter and

states the following in support thereof:

         The United States has collected 2,215 trial exhibits. A number of those exhibits are

contained in packaging which has Defendant’s name on it. For example, Government Exhibit

2101 is an item of evidence (a firearm) that is contained in packaging (a box) that has

defendant’s name labeled on it.

         Placing Defendant’s name on the packaging for these trial exhibits undercuts his right to

the presumption of innocence. Permitting Defendant’s name to remain on the packaging of any

trial exhibit allows the fact finder to link that piece of evidence to your Defendant and relieves

the United States of proving each and every element of the crimes charged beyond a reasonable

doubt.
        The trial exhibits discussed herein present only a small number of the trial exhibits by the

United States. That being said, your Defendant objects to his name remaining on any packaging

for trial exhibits.

        WHEREFORE, your Defendant respectfully moves this Court for an Order directing the

United States to redact his name from Government’s Exhibit 2101, as well as any other

packaging of trial exhibits intended to be introduced as an exhibit in the trial of this matter.



                                               Respectfully submitted,
                                               Kanas Lamont’e Trent
                                               By Counsel


__________/s/_______________
Michael T. Hemenway, VSB #29820
700 E. High Street
Charlottesville, VA 22902
Tel.: (434) 296-3812
Fax: (434) 293-3630
hemenwaylaw@aol.com

Bonnie J. Lepold (VSB #44926)
Lepold & Freed, PLLC
414 East Market Street, Suite A
Charlottesville, VA 22902
(434) 282-2380 (telephone)
(434) 282-2382 (facsimile)
blepold@lepoldfreed.com


Counsel for Mr. Trent




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 23rd day of August, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of
such filing to all parties.


                              ___________/s/_____________
                              Michael T. Hemenway, VSB #29820
                              Counsel for the Defendant
